      Case 1:18-cv-07439-LGS-SDA Document 54 Filed 07/08/19 Page 1 of 2




July 8, 2019

Laith J. Hamdan
Direct: 212/541-2328
Fax: 212/541-1328
Laith.Hamdan@bclplaw.com


Hon. Stewart D. Aaron
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

FILED VIA ECF

Re:                                                                    , No. 18-cv-7439
        ;STS\RO\baj F]aWbW]\ GSUO`RW\U KW\R]e ISabW\U


Dear Judge Aaron:

This firm represents defendant Dc\abS` A]W\S`g J\ZW[WbSR :]) %hMunsteri& W\
connection with the above-referenced action. We write jointly with Klearwall
@\Rcab`WSa' CC: %hKlearwall'i O\R b]USbVS` eWbV Dc\abS`' bVS hDefendantsi&. By order
dated June 24, 2019 [ECF# 52], the Court directed counsel for Defendants to meet
O\R Q]\TS` eWbV Q]c\aSZ T]` ;B GSOZ <abObS >`]c^ CC: %hDKREi) and DK Builders Group
@\Q) %hDK Buildersi together with DKRE, the hPlaintiffsi& to address their dispute
regarding window testing. Because the parties are unable to resolve their dispute,
Defendants are writing to request relief from the Court, as well as to advise the Court
of their position regarding window testing.

As the Court is aware, Plaintiffs have alleged that certain windows, which were
purchased from Klearwall and manufactured by Munster, are defective and permit
water penetration into their buildings. Defendants claim that the windows are not
defective, and to the extent water is penetrating FZOW\bWTTaj PcWZRW\Ua' acQV ZSOYOUSa O`S
QOcaSR Pg FZOW\bWTTaj W\abOZZObW]\ of the windows. In order determine the source of
alleged water leakages (       , window installation or window assembly), Defendants
have asked Plaintiffs for access to a representative sample of the windows which
Plaintiffs claim are defectively designed. Intertek, ;STS\RO\baj window-testing
consultant, advises Defendants that approximately 8 to 10 inches of drywall must be
removed from the perimeter of the windows in order for it to determine the source of
any leakages that might occur during testing. Plaintiffs have refused to permit removal
of drywall, or to give Defendants access to the interior of any apartment units for
purposes of testing.


12792396.1
        Case 1:18-cv-07439-LGS-SDA Document 54 Filed 07/08/19 Page 2 of 2

July 8, 2019
Page 2



During a discovery hearing on this issue, the Court expressed its view that hbVS
RSTS\RO\ba O`S OZZ]eSR b] VOdS O\ Sf^S`b U] W\ O\R R] bVWa bSabW\U)i %Ac\S -/' -+,4
Transcript [ECF# 52], at 17:25-18:2.) ;Sa^WbS bVS :]c`bja QZSO` Sf^`SaaW]\' and the
:]c`bja ]`RS` b] hQ]]^S`ObS eWbV ]\S O\]bVS` O\R b] Q][S c^ eWbV `SOa]\OPZS a]ZcbW]\a
b] RWaQ]dS`g WaacSai %I`O\aQ`W^b' Ob ,1:24-17:2), Plaintiffs continue to refuse
Defendantsj requests for both the removal of drywall and for access to the interior of
allegedly defective windows for testing purposes. Because Defendants were advised
by their consultant that these conditions are necessary for it to determine the source of
leakages, and because Plaintiffs have offered no alternative methods to determine the
source of leaYOUSa' FZOW\bWTTaj ^]aWbW]\ has made it impossible to reach a mutually
agreeable resolution to this dispute.

Defendants respectfully ask the Court to order that Plaintiffs (i) give Defendants access
to the interior and exterior of at least three of each type of window which Plaintiffs
claim are defectively designed, as well as access to sources of water and electricity for
water-penetration testing equipment; and (ii) to remove approximately 8 to 10 inches
of drywall from the inside perimeter of each window that is to be tested.1 Defendants
further request that, upon the completion of testing' ;STS\RO\baj financial responsibility
for restoring the drywall to its original condition should be limited to two-thirds (2/3) of
the total cost, as suggesbSR Pg bVS :]c`b Rc`W\U bVS ^O`bWSaj RWaQ]dS`g VSO`W\U %
Transcript, at 18:2-8).

Should the Court have any questions regarding this discovery dispute, Defendants are
OdOWZOPZS Ob bVS :]c`bja Q]\dS\WS\QS) KS bVO\Y g]c T]` g]c` Q]\aWRS`ObW]\ W\ bVWa
matter.

Respectfully submitted,


Laith J. Hamdan

cc:       Dennis Fleischmann (                           )
          Eugene Boule (                          )
          Tara Johnson (                          )
          Michael Wood (                          )
          Benjamin M. Rattner (                              )

1
  Plaintiffs have not yet `Sa^]\RSR b] ;STS\RO\baj `S_cSaba b] WRS\bWTg particular windows, if any, which
they claim were defectively manufactured (as distinct from those which allegedly contain design defects
which affect the entire line of windows). Nor have Plaintiffs respondeR b] ;STS\RO\baj `S_cSaba b]
identify any instances of special damages, if any, caused by any particular window. FZOW\bWTTaj RSORZW\S
to provide this information is July 15, 2019. Defendants reserve their right to request a Court
recommendation to preclude Plaintiffs from claiming special damages or manufacturing defects related
to any such windows which are not identified by this deadline, or to which Defendants are not given
access to inspect. (      Transcript, at 32:10-13.)


12792396.1
